Citation Nr: 0639116	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Propriety of deduction from the veteran's Department of 
Veterans Affairs disability compensation to recoup his 
military disability severance pay.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The veteran served in the United States Army National Guard 
from January 18, to July 4, 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

By way of background, the Board notes that, in a May 2004 
rating decision, the RO granted service connection for right 
Achilles tendonitis, assigned an initial 20 percent rating, 
degenerative joint disease of the cervical and lumbar spines, 
each assigned initial 10 percent disability evaluations, and 
left ear hearing loss, assigned a noncompensable disability 
evaluation.  In a Mary 2004 letter, the RO notified the 
veteran of its decision, and further advised him that VA was 
required to withhold part of his VA compensation until his 
$14,592 military severance pay was recouped for payment for 
the left ankle.  He appealed that recoupment.


FINDING OF FACT

The competent evidence shows that the veteran received 
military disability severance pay based on his traumatic left 
ankle arthritis.


CONCLUSION OF LAW

The veteran's military disability severance pay must be 
recouped from part of his VA disability compensation benefits 
paid for the disability for which he was paid severance, as a 
matter of law.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 
3.700 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  After 
carefully reviewing the file, the Board finds that the VCAA 
is not applicable to the issue of the propriety of recoupment 
of military severance pay.

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  As set forth in more detail below, the 
veteran's appeal as to this issue must be denied as a matter 
of law.  Thus, no amount of notice could change the outcome 
of the case.  See also Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

Specifically, the recoupment issue is utterly dependent upon 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)

For the foregoing reasons, the Board finds that VA has no 
further duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

II.	Legal Analysis

The veteran argues that VA should not have deducted the 
amount of his military disability severance pay from part of 
his VA disability compensation.  He argues that this action 
is unfair as the Report of Release or Discharge from Active 
Duty (DD Form) 214 upon which the RO relied is inaccurate and 
that he never received severance pay.

A. Pertinent Law and Regulations

Under applicable criteria, when a veteran is granted military 
disability severance pay, and is entitled to VA disability 
compensation for the same disability or disabilities for 
which severance pay was granted, the award of VA disability 
compensation is subject to recoupment of the military 
disability severance pay.  10 U.S.C.A. §§ 1174, 1212 (West 
2002); 38 C.F.R. § 3.700(a)(3) (2006).

B. Factual Background and Analysis

The evidence of record reflects that the veteran was 
medically discharged from service on July 5, 2003 as a result 
of traumatic arthritis of the left ankle.  A March 2003 
Physical Evaluation Board report found the veteran physically 
unfit and recommended a combined rating of 10 percent and 
that his disposition be separation with severance pay if 
otherwise qualified.  The veteran's DD Form 214 states that a 
"DD Form 215 will be issued to provide missing information" 
and shows that he received military disability severance pay 
in the amount of $14,592.  In a May 2004 rating decision, the 
RO granted service connection for right Achilles tendonitis, 
assigned an initial 20 percent evaluation, for his status 
post left ankle old healed fracture, and assigned a 20 
percent rating, for degenerative joint disease of the 
cervical and lumbar spines, assigned 10 percent disability 
ratings, and for left ear hearing loss, assigned a 
noncompensable rating.  The veteran's total disability rating 
was 40 percent effective July 5, 2003, and 50 percent, 
effective August 26, 2003.  He was informed he would be paid 
at a lesser rate until the severance pay was recouped from 
the ankle award.

Applying the facts in this case to the criteria set forth 
above, the Board finds that VA's recoupment of the veteran's 
military disability severance pay is not only proper, but 
required under the law.  The law does not provide for VA to 
waive any portion of that recoupment paid for the same 
disability on any basis.  Therefore, the veteran's appeal 
must be denied.

The Board notes that both the VA General Counsel and the 
Court have addressed the issue of recoupment of military 
severance pay.  See VAOPGCPREC 14-92 (holding that section 
1174 clearly and unambiguously requires that the total amount 
of any severance payment shall be recouped from VA disability 
compensation for a disability incurred prior to the date of 
receipt of the payment); see also Sabonis v. Brown, 6 Vet. 
App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995)(the meaning of the recoupment provision of 10 
U.S.C.A. § 1174 is unambiguous).

Here, the veteran contends that it is unfair to recoup his 
military severance pay from part of his VA compensation 
benefits.  In written statements in support of his claim, he 
vigorously argues that the DD Form 214 is incorrect and he 
never received severance pay for the ankle disorder, but he 
has not provided any documentation to support this assertion.  
As well, the RO repeatedly contacted the Puerto Army National 
Guard and the National Personnel Records Center (NPRC) for 
additional service records regarding the veteran.  A DD Form 
215 was never received.  The Board will presume the 
regularity of business documents in this case.  Records say 
he was discharged for severance pay purposes and indicate 
that it was paid.  In the absence of a rebutting of the 
presumption of regularity, there is no evidence to show he 
was not paid.  Here, the Board is bound by the law and is 
without authority to grant benefits.  The Board has decided 
this case based on its application of the law to the 
pertinent facts.

In summary, since the veteran received military disability 
severance pay for traumatic arthritis of the left ankle, VA 
is required to withhold his part of his disability 
compensation for the service connected left ankle until the 
total amount of the severance pay is recouped.  Because of 
the absence of legal merit or lack of entitlement under the 
law, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a matter of law, the veteran's military disability 
severance pay must be recouped from part of his VA disability 
compensation benefits.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


